Citation Nr: 1517634	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a right inguinal hernia, including a scar.

4.  Entitlement to service connection for residuals of a left inguinal hernia, including a scar.

5.  Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his Spouse


ATTORNEY FOR THE BOARD

Nathaniel Doan, Counsel


INTRODUCTION

The Veteran had honorable active military service from December 2002 to December 2003 and from June 2006 to October 2007, with additional service in the Reserves.  

He appealed to the Board of Veterans' Appeals Board/BVA) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied his claims of entitlement to service connection for bilateral (meaning left and right ear) hearing loss, tinnitus (ringing in the ears), and residuals of a right inguinal hernia, including a scar.  He also appealed a more recent July 2010 rating decision that denied entitlement to service connection for residuals of a left inguinal hernia, including a scar.  Although the RO characterized the claims of entitlement to service connection for right and left inguinal hernias as four separate issues, the Board has re-characterized the claims as just instead involving two actual issues to reflect the Veteran's general contention that he has residuals of right and left hernias in service, including consequent scars from surgical repair.

In further regard to his service, the Veteran had a period of service from March 1996 to June 1997 - but concerning which he received a discharge under Other Than Honorable (OTH) conditions; in an August 2009 Administrative Decision, the RO determined that the character of discharge therefore was a bar to the payment of benefits based on this period of service.  See 38 C.F.R. § 3.12 (2014).  As discussed below, however, the Veteran's contentions in this appeal are based on the subsequent period of honorable service.

In February 2015, in support of these claims at issue in this appeal, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  The Veteran's claims file is entirely electronic, so paperless, using "Virtual VA" and the "Veterans Benefits Management System" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  During his hearing the Veteran submitted additional evidence - namely, additional VA treatment records - and he waived his right to have the RO initially consider them, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).

Regarding other claims, in a February 2014 rating decision the RO proposed to reduce the rating for the Veteran's PTSD from 70 to 50 percent and denied entitlement to a TDIU.  In a timely April 2014 Notice of Disagreement (NOD), he contended that his PTSD warranted a higher 100 percent rating and that he should be awarded a TDIU.  In an August 2014 rating decision, the RO did not effectuate the reduction, instead continuing the 70 percent rating.  The Veteran has not, however, been provided a Statement of the Case (SOC) concerning entitlement to the higher 100 percent rating being sought or a TDIU or given opportunity in response to file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (2014) (an appeal to the Board consists of a timely filed NOD in writing and, after receipt of an SOC, a timely filed Substantive Appeal).  According to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the appropriate disposition in this circumstance is to remand, rather than merely refer, these claims to the Agency of Original Jurisdiction (AOJ).

The Board also is REMANDING, rather than immediately deciding, the claim of entitlement to service connection for residuals of the left inguinal hernia, including the consequent scar.  However, the Board instead is going ahead and deciding the claims of entitlement to service connection for tinnitus and bilateral hearing loss, also for the right inguinal hernia, including the consequent scar.


FINDINGS OF FACT

1.  It is just as likely as not the Veteran's tinnitus began during his active service from repeated exposure to loud noise and consequent injury (i.e., acoustic trauma) in support of combat operations in Iraq.

2.  The medical and other evidence of record, however, does not show he has sufficient hearing loss in either ear to be considered a ratable disability for VA compensation purposes, so there is no present-day disability to relate or attribute to his military service, including especially even to the conceded acoustic trauma.

3.  Nevertheless, it is just as likely as not that his right inguinal hernia began during his active service and the current residual disability, including the scar from his hernia surgery, is related to that hernia he had in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for bilateral tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria are not met, however, for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  But resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for residuals of the right inguinal hernia, including the consequent scar.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided this required notice and information in an October 2008 letter, prior to initially adjudicating his claims in the March 2009 decision, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative consider unduly prejudicial -  meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Moreover, as for the claims for service connection for tinnitus and residuals of the right inguinal hernia, including a consequent scar, the Board is granting these claims in this decision, rather than denying or even further developing them on remand.  As such, even if the Board was to assume, for the sake of argument, that VA did not provide the required notice and assistance concerning these claims, this still ultimately would be inconsequential and, therefore, at most amount to harmless error.  38 C.F.R. § 20.1102.


VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the claims file contains copies of VA treatment records, although the Veteran denied having been treated for hearing loss.  See Board Hearing Transcript, at page 9.  The Board is aware that the vast majority of his service treatment records (STRs) are unavailable, including those from during the later years of his service.  As such, the Board has considered the effect these missing records, due to no fault of his, will have on his appeal.  In part, the Board has considered this when granting his claims for tinnitus and residuals of a right inguinal hernia, also in remanding for further development his claim of entitlement to service connection for residuals of the left inguinal hernia.  When, as here, there are missing STRs, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, though, the only claim being denied (rather than granted or remanded) is because there is not the required indication the Veteran has sufficient hearing loss to be considered an actual ratable disability as defined by 38 C.F.R. § 3.385 (2014).  And this determination is not made based on the results of hearing tests he had during his service (so would not be determined by his STRs, even if available).  Rather, this determination is based on the results of a hearing evaluation he has had since the conclusion of his service, so predicated on evidence that is in his file.  To wit, he was provided a January 2009 VA examination that included complete audiometric findings (audiogram and Maryland CNC speech discrimination).  After review, the Board finds this examination report contains findings sufficient for the Board to determine whether a current ratable hearing loss disability exists and, thus, this examination provides the necessary information to fairly decide this claim.  See 38 C.F.R. § 3.159 (2014).  There is no suggestion of other audiometric testing done during the period under appeal.  Thus, the absence of STRs does not affect the adjudication of this claim being denied on its merits because the STRs would not tend to address this current disability requirement.  Thus, the Board finds there is no additional duty to assist with this claim.

As for the Veteran's hearing before the Board, it was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned specifically informed the Veteran that the evidence needed to show that he had the disability (namely, hearing loss) that he is claiming is service connected.  See Board Hearing Transcript, at page 9.  And in the questioning from his representative, and the Veteran's responses, they evidenced their actual knowledge of the fact that this evidence was needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

Both tinnitus and hearing loss (if of the sensorineural variety) are chronic conditions according to 38 C.F.R. § 3.309(a), as organic diseases of the nervous system, and therefore may be linked to service by showing continuity of symptomatology since service under § 3.303(b).

A. Tinnitus and Hearing Loss

The Veteran claims he has a bilateral hearing loss disability and tinnitus due to noise exposure and consequent injury during his military service, especially while performing the duties of a police officer during combat operations in Iraq.  Repeated exposure to loud noise and consequent injury (acoustic trauma) is clearly shown, and likewise was conceded by the RO.  

During a January 2009 VA audiological examination, the examiner found recurrent tinnitus.  Regarding etiology, the examiner noted that the Veteran had gradual onset of tinnitus in service.  The examiner, however, opined that the tinnitus was not due to service as it was not recorded in STRs.  But as already explained, the Veteran's STRs are unavailable.  But even if available, and even if not showing complaints or diagnosis of tinnitus, this would not necessarily be determinative of whether the Veteran had this condition during his service - particularly where, as here, the Veteran is alleging to have sustained the relevant injury (acoustic trauma) in support of combat operations in Iraq.  In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Conversely, in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  Buchanan had held that lay evidence is potentially competent to support the presence of a disability, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Here, as already conceded, VA does not have all of the Veteran's STRs, so they are not complete, even in relevant part.  Moreover, there is clearly acoustic trauma in service and he has provided competent and credible (therefore probative) description on the onset of the tinnitus during his service and continuing to the present.  See Board Hearing Transcript, page 10.  He need only show continuity of symptoms since service, not instead continuity of treatment.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

As already alluded to, tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  

The Board also sees the Veteran filed his claims for these tinnitus and hearing loss disabilities within one year of his separation from service.  The only negative evidence is contained in the VA examination report, but the Board notes that the examiner both indicates in-service onset but provides a negative opinion based on tinnitus not being noted in the STRs; as discussed, however, the majority of the STRs are not of record and cannot form the basis of a negative opinion.  As such, the Board finds the examiner's negative opinion to be of no probative value.  The examiner's notations regarding in-service gradual onset of tinnitus comport with the Veteran's testimony before the undersigned and his other statements of record.  

As the evidence reveals the Veteran has tinnitus that began during his support of combat operations in Iraq, service connection for tinnitus is warranted, particularly when resolving all reasonable doubt in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed, at least as concerning the claimed tinnitus.

But regarding the additional claim of entitlement to service connection for bilateral hearing loss, the examiner provided the following audiometric results:



HERTZ


500

1000

2000

3000

4000
RIGHT
15
10
10
15
10
LEFT
15
10
10
10
10

Speech recognition scores were 96 percent, bilaterally, so in each ear.  The examiner found that the Veteran's hearing was clinically normal in each ear and that there was no hearing loss present.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Moreover, according to Hensley, there need not have been sufficient hearing loss in service, or even during the one-year presumptive period for sensorineural hearing loss in particular, to have constituted an actual ratable disability according to 38 C.F.R. § 3.385 (the regulation defining hearing loss for VA compensation purposes); instead, the Veteran need only now satisfy the requirements of this VA regulation, not necessarily then, and have competent and credible evidence linking his current hearing loss to his service - as opposed to other ("intercurrent") causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

But as concerning this current disability requirement, so aside from what occurred in service, the fact remains that impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, though, there is no indication of any other post-service audiometric testing, meaning aside from the VA compensation examination the Veteran had.  He has not made any assertions of increased loss in hearing acuity since the February 2009 VA compensation examination, and there is no medical suggestion of such either.  During his hearing before the Board, he acknowledged not receiving any treatment for his claimed hearing loss, including at any time since his service.

So based on the results of the February 2009 VA compensation examination, there has not been the required indication the Veteran has sufficient hearing loss in either ear according to the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability.  Thus, there necessarily cannot be any association of this for all intents and purposes nonexistent disability with his military service, even though VA concedes that there was acoustic trauma in service.

The Veteran is not competent to provide probative opinion regarding complex medical questions such as whether he has sufficient hearing loss to meet the requirements of 38 C.F.R. § 3.385.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  This determination, instead, is based on the results of objective testing - namely, an audiogram and Maryland CNC speech discrimination.  

Whether lay versus medical evidence is needed to support a claim is determined on a  case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); but see, too, Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Providing the necessary audiometric results to diagnose a ratable hearing loss disability as defined by 38 C.F.R. § 3.385 requires medical expertise and training that the Veteran has not been shown to possess.  As such, there is no competent evidence of record that he has a ratable hearing loss disability.

To reiterate, the most fundamental requirement for any claim for service connection is that the Veteran first must have proof he has the condition being claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no such indication in this particular instance, however, of any present-day hearing loss that is sufficient to be considered an actual ratable disability according to the threshold minimum requirements of § 3.385.  And this has remained true, not only since the filing of this claim, but also at all times contemporaneous thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).  Accordingly, unlike the claim for tinnitus, the claim for service connection for hearing loss must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is inapplicable to this claim because the preponderance of the evidence is against this claim.  38 C.F.R. § 3.102.

B. Residuals of a Right Inguinal Hernia, including a Scar

As with the claims for service connection for hearing loss and tinnitus, the Veteran filed his claim for residuals of a right inguinal hernia within a year of separation from his last period of active service.  Specifically, in his June 2008 application for compensation, he reported that he had incurred the hernia on active duty and that it was subsequently repaired in April 2008.  He has submitted statements discussing that the onset of the right hernia developed after lifting heavy objects.  He has competently and credibly testified that he was found to have a right hernia upon physical examination following return from his mobilization to Iraq.  As noted, although there is no memorization of this examination in the file, the claims file lacks most of his STRs.  In a February 2008 VA treatment record, however, just three months after his separation from his last period of active service, a clinician noted the Veteran reported several months of right groin pain (that is, from the time of separation from service).  

During a January 2009 VA examination, the examiner noted that the right inguinal hernia had occurred during active service.  The examiner also noted that the site of hernia hurt during strenuous activities and that there was a surgical scar that was tender to palpation with adherence to underlying tissue.  Although the examiner also noted that there was no "disability," in the Board's judgment, the examiner was in actuality only making comment on the or extent or level of symptoms as this same report list the residuals of the hernia surgery as including a tender scar and pain ("hurt during strenuous activities").  The examiner, therefore, was speaking more to the severity of the condition when referring to the apparent lack of "disability", more so than to whether there is in fact indication of a hernia.  The rating for this condition will be determined by the AOJ in effectuating the Board's grant of service connection, so only at that point with the severity of the condition become relevant.  In the meantime, however, the evidence clearly supports finding that a right-sided hernia first occurred during the Veteran's last period of active service and has associated residuals following repair of the right inguinal hernia in 2008.  This being the case, the Board is granting service connection.


ORDER

The claim of entitlement to service connection for tinnitus is granted.

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for residuals of right inguinal hernia, to include scar, is granted.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the Veteran's remaining claims under consideration.

In the decision above, the Board granted service connection for residuals of right inguinal hernia.  The Veteran also has asserted that he had the early manifestations of a left inguinal hernia during his active service.  Unlike the right inguinal hernia, however, he has not asserted that the left inguinal hernia was diagnosed in service, but instead he just had pain on the left side that he believes was the beginning of the left inguinal hernia he had surgically repaired post-service in February 2010 (albeit less than three years after separating from service).  During his hearing before the Board, he specifically asserted that the left inguinal hernia was present during service, just not detected and diagnosed, and that it is due to the same heavy lifting that caused the right inguinal hernia he had in service.  See Board Hearing Transcript, pages 14-15.

A VA medical examination and opinion are necessary if the information and evidence of record does not include sufficient competent medical evidence to decide the claim, but contains:  (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes the Veteran experienced a relevant event, injury or disease during his service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates the claimed disability may be associated with the event, injury, or disease during his service or a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, the Veteran had surgical repair of the left inguinal hernia less than three years after separating from active service and has contended this disability first developed during his service, noting that he had pain in this area while in service, akin to the pain he also had on his right side (where a hernia also was found present).  He has not been provided a VA compensation examination addressing the etiology of this claimed disability and, after preliminarily reviewing the evidence of record, the Board finds that VA has a duty to assist him by providing such an examination.

In addition, the most recent complete VA treatment records on file are from November 2013 (although there are some more recent records, they appear incomplete).  Therefore, all outstanding VA treatment records concerning this claimed left inguinal hernia must be obtained on remand and considered.  38 C.F.R. § 3.159(c)(2).

Regarding the claims for an increased rating for the service-connected PTSD and derivative entitlement to a TDIU, in a February 2014 rating decision the RO proposed to decrease the rating for the PTSD from 70 to 50 percent and denied entitlement to a TDIU.  In April 2014, in response, the Veteran filed an NOD with that rating decision and intended action, contending his PTSD should be rated higher, as 100-percent disabling, and disagreeing with the denial of a TDIU.  In an August 2014 rating decision subsequently issued, the RO did not finalize the reduction to 50 percent for the PTSD, instead, continued the 70 percent rating; in this regard, although the Board is cognizant that the first page of the rating decision indicates that the PTSD was rated as 50-percent disabling, the actual body of this rating decision and other documents confirm the 70 percent rating instead was continued rather than reduced to this lesser level.

Considering the wording of the Veteran's NOD, the August 2014 rating decision did not resolve his disagreement with the RO's February 2014 denial of a rating higher than 70 percent for his PTSD and a TDIU.  He alleged that his PTSD was 100-percent disabling, so totally disabling.  But, to date, the RO has not provided him an SOC concerning these claims, and the appropriate disposition in this circumstance is to remand rather than merely refer these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  He then will have opportunity, in response, to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these other claims to the Board.  38 C.F.R. § 20.200.


Accordingly, these remaining claims are REMANDED for the following action:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Lake Baldwin, Florida Outpatient Clinic, dated since November 2013.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  After completing directive (1), schedule the Veteran for an examination by an appropriate, qualified examiner for a medical nexus opinion concerning the nature and etiology of his claimed left inguinal hernia that has been surgically repaired.  Comment is needed additionally concerning whether there are residuals, including a surgical scar, and whether this hernia was first manifested during the Veteran's service and, even if not, whether it is otherwise related or attributable to his service - especially to the type of heavy lifting that caused or contributed to his right inguinal hernia.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The claims folder, including a complete copy of this remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptoms (both during and since his military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.

The examiner is requested to offer an opinion, with supporting rationale, as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that a left inguinal hernia began during the Veteran's service from December 2002 to December 2003 or from June 2006 to October 2007, or is otherwise causally linked to any incident of his service, again, including particularly the type of heavy lifting that caused or contributed to his right inguinal hernia (which the Board has since, in this decision, determined to be service connected).

In his/her review of the file, the examiner should remain mindful that the majority of the Veteran's STRs are unavailable, and therefore that the absence of treatment or diagnosis of a left inguinal hernia in the available STRs should not be sole the basis of a negative opinion.

It is most essential the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

The examiner is advised that the term "at least as likely as not" does not mean merely within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.  "More likely" and "at least as likely as not" support the contended causal relationship, whereas "unlikely" weighs against the claim.

If, for whatever reason, the examiner is unable to offer opinion without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.

3.  Then readjudicate this claim for service connection for residuals of a left inguinal hernia, to include scar, in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

4.  Also provide the Veteran and his representative an SOC in response to the April 2014 NOD concerning entitlement to rating higher than 70 percent for the service-connected PTSD and entitlement to a TDIU.  Also advise them that, for the Board to have jurisdiction to adjudicate these additional claims, they still need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC.  Should they submit a timely Substantive Appeal, these claims also should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


